Citation Nr: 1110448	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Death Pension.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.  He died in October 2005.  The appellant is the Veteran's former spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.

A December 2010 RO letter informed the appellant that the Travel Board hearing she requested was scheduled for January 25, 2011.  She failed to appear for her hearing, and there is no evidence of a request to reschedule.  Hence, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The Board notes the appellant was represented by a Service Representative Organization for part of the claims process.  An August 2010 letter from the representative requested removal as her representative. 


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1970.  The marriage to was terminated by divorce in 1990.

2.  The Veteran died in October 2005.

3.  The Veteran was married to another woman at the time of his death.


CONCLUSION OF LAW

The appellant does not meet the legal eligibility requirements for allowance of a death pension.  38 U.S.C.A. §§ 1541(a), 5107(b) (West 2002 and Supp 2010); 38 C.F.R. §§ 3.1(j), 3.50(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as this case is decided solely on the basis of the appellant's legal status, there is no need to discuss VA compliance with the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The asserted basis of the appellant's claim raised no duty to assist issues.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

Governing Law and Regulation

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2010) and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24 (2010).  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4) (2010).

Except as provided in 38 C.F.R. § 3.52 (2010), "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) Except as provided in 38 C.F.R. § 3.55 (2010), has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.

Analysis

A certificate of marriage indicates the Veteran and the appellant married in July 1970.  A copy of their divorce decree is not in the claims file, but the appellant acknowledges in her VA Form 21-534 that her marriage to the Veteran was terminated by a divorce in 1990.  She states that is the surviving spouse of the Veteran's first marriage.  She bases her claim on her current financial needs and the fact she was married to a person who served honorably in the nation's armed forces.

An October 2005 VA Form 21-2008 (Application for U.S. Flag For Burial) notes the Veteran expired in October 2005.  That document is signed by Veteran's surviving spouse, B.T.  The appellant does not dispute the fact that she was not married to the appellant at the time of his death.

The Board does not minimize the appellant's needs but the law is clear.  The Board must apply the law.  The appellant does not dispute her legal status as concerns the Veteran.  She is his former wife.  She is not his surviving spouse as defined by applicable regulation.  38 C.F.R. § 3.50.  

Therefore, the appellant is ineligible for the benefit she seeks.  

The claim is denied. 



ORDER

Entitlement to Death Pension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


